Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 1/12/22. Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 8 and dependent claims 2 and 9 have been considered but are moot in light of the new rejection based on the amended claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plurality of access control parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 18 originally depended on claim 12, which recites “a plurality of access control parameters.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 13 and 15 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoo et al. (US 2020/0037345 A1).
Regarding claims 1 and 8, Freda teaches a method and a user equipment (UE) for wireless communication (Fig. 25: UE), the UE comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (paragraph 965: the controller of the eNB or the UE apparatus may perform the operations by reading and executing the program code stored in the memory device through a processor or a central processing unit (CPU); paragraph 966: software and/or hardware, and a combination of firmware and/or software inserted into a machine-readable medium); and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (paragraph 965: the controller of the eNB or the UE apparatus may perform the operations by reading and executing the program code stored in the memory device through a processor or a central processing unit (CPU); paragraph 966: software and/or hardware, and a combination of firmware and/or software inserted into a machine-readable medium) to: initiate, by the UE, a random access (RA) procedure for transmitting data to a base station based on comparing an amount of the data with a first threshold configured to the UE (Fig. 25: signal 1. RA (preamble) and paragraphs 542 and 707: Further, the UE may transmit BSR or RSRP information on the basis of MSG1 (RA preamble), for example, group information of RA sequence. Also refer to Fig. 39: S3903-S3909); transmit, in a Radio Resource Control (RRC) Inactive (RRCInactive) state, at least one packet of the data to the base station using the RA procedure (paragraph 526: data transmission operation in the inactive state in the NR system according to the second embodiment of the disclosure and is an example in which the UE inserts data into Message3 RRC connection (resume) request to transmit the data during the RACH procedure; also described in paragraph 527); receive, in the RRC_Inactive state, an acknowledgement or non-acknowledgement (ACK/NACK) message from the base station in response to the at least one packet transmitted by the UE (see Fig. 25: signal 4. RRC response (ACK & suspend); paragraph 595: transmit ACK of the corresponding data and information); and initiate an RRC Resume procedure by the UE to transmit pending packets of the data when at least one of (i) the amount of data is higher than a second threshold configured to the UE and (ii) the pending packets are not transmittable using the RA procedure, wherein the UE initiates the RRC Resume procedure without receiving an instruction from the base station to initiate the RRC Resume procedure (paragraph 537: Referring to FIG. 25, the RRC connection (resume) request transmitted by RACH Message3 is transmitted. Further described in paragraphs 707-708, 712-713 and shown in Fig. 39: S3901 – S3911).
Regarding claims 2 and 9, Ryoo teaches the method and UE of claims 1 and 8, wherein the ACK/NACK message includes an instruction to the UE to stay in the RRC_Inactive state (paragraph 595: After data transmission, both RACH Message 3 of FIG. 24 and RACH Message 5 of FIG. 26 transmit ACK of the corresponding data and information on whether to perform RRC state transition as an RRC response. At this time, if the RRC response is suspend, the inactive state is maintained). 
Regarding claims 3 and 10, Ryoo teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit a random access preamble to the base station(Fig. 25: signal 1. RA (preamble) and paragraphs 542 and 707: Further, the UE may transmit BSR or RSRP information on the basis of MSG1 (RA preamble), for example, group information of RA sequence), wherein the random access preamble is associated with random access resources including time and/or frequency radio resources that are reserved for a plurality of UEs by the base station for data transmission (paragraph 542: The UE may provide an indication indicating whether to transmit UL data through corresponding RACH Message 3 while transmitting an RACH preamble which is RACH Message1. At this time, RACH Message1 includes an operation of providing an indication indicating whether to transmit UL data through separated pool of PRACH resources. Further described in paragraphs 707-708: However, the eNB may perform allocation of corresponding MSG3 according to an indication of resources (time, frequency, and beam). 
Regarding claims 4 and 11, Ryoo teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: provide capability information to the base station, the capability information indicating whether the UE supports operations in the RRC_Inactive state (paragraph 672: An operation by the UE determines the RRC state for transmitting data and separates and makes a request for inactive_data transmission).
Regarding claims 5 and 12, Ryoo teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a pre-configured random access configuration in an RRC configuration message (paragraph 656: the UE triggers an even on the basis of eNB configuration, determines switching of the data transmission mode, and then informs the eNB of the data transmission mode during a data transmission process (for example, by embedding the data transmission mode into an RACH UL message. Also described in paragraph 816); and apply the pre-configured random access configuration in a random access procedure to transmit the at least one packet to the base station (paragraph 656: the UE triggers an even on the basis of eNB configuration, determines switching of the data transmission mode, and then informs the eNB of the data transmission mode during a data transmission process (for example, by embedding the data transmission mode into an RACH UL message. Also described in paragraph 659 and Fig. 25: signal 1. RA (preamble) and paragraphs 542 and 707: Further, the UE may transmit BSR or RSRP information on the basis of MSG1 (RA preamble), for example, group information of RA sequence), wherein the pre-configured random access configuration comprises at least one of a plurality of pre-configured bandwidth part (BWP) (paragraph 546: BWP) and a plurality of access control parameters (paragraph 81: The predetermined event may be that the UL data is generated and the amount of the UL data is equal to or greater than a threshold value. The threshold value may be configured to the UE 100 from the eNB 200). 
Regarding claims 6 and 13, Ryoo teaches the method and UE of claims 1 and 8, wherein the at least one packet includes an indicator indicating whether a second packet is pending for transmission from the UE to the base station (paragraph 841: if the buffered data to be transmitted by the UE in subsequent UL data transmission is larger than previous UL grant, an operation in which the UE transmits data and the BSR together and informs the eNB that transmission is required in the future). 
Regarding claim 15, Ryoo teaches the method of claim 1, further comprising: receiving the data through one or more logical channels that are enabled for data transmission in the RRC_Inactive state (paragraph 159: The UE carries data on the UL grant received from the eNB in an order of the logical channel. Further described in paragraph 469 and 471: The technology proposed by the disclosure is a technology related to a method of controlling and maintaining an RRC connection based on… Connected_Inactive (RRC INACTIVE)), wherein the amount of the data is calculated based on the received data through the set of one or more logical channels (paragraph 191-192: Transmission of data belonging to a particular logical channel through TTI type a (corresponding to step 1 of the LCP process defined in LTE) [0192] an allocated amount per transmission: PBRa X TTIa. Also described in paragraphs 190 and 193-196). 
Regarding claims 16 and 18, Ryoo teaches the method and UE of claims 5 and 17, wherein one of the plurality of access control parameters comprises a parameter indicating the amount of the data (paragraph 81: The predetermined event may be that the UL data is generated and the amount of the UL data is equal to or greater than a threshold value. The threshold value may be configured to the UE 100 from the eNB 200)
Regarding claim 17, Ryoo teaches the UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: receiving receive the data through one or more of a plurality of logical channels, wherein the one or more logical channels are only enabled for data transmission in the RRC_Inactive state (paragraph 159: The UE carries data on the UL grant received from the eNB in an order of the logical channel. Further described in paragraph 469 and 471: The technology proposed by the disclosure is a technology related to a method of controlling and maintaining an RRC connection based on… Connected_Inactive (RRC INACTIVE)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2020/0037345 A1) in view of Freda et al. (US 10,873,975).
Regarding claims 7 and 14, Ryoo teaches the method and UE of claims 6 and 13, but fails to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: receive information of additional uplink grant resources in the ACK/NACK message when the indicator indicates that the second packet is pending for transmission from the UE to the base station, wherein the base station allocates the additional uplink grant resources to the UE for transmitting the second packet.
However, Freda teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: receive information of additional uplink grant resources in the ACK/NACK message when the indicator indicates that the second packet is pending for transmission from the UE to the base station (col. 35, lines 15-33: A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure… A preamble selection may indicate, for example, a request for semi-persistent DL resources… A preamble selection may indicate, for example, a number of requested grants), wherein the base station allocates the additional uplink grant resources to the UE for transmitting the second packet (col. 35, lines 15-33; col. 50, line 64 to col. 51, line 4: A WTRU may, for example, when a UL grant is provided in the eRAR, perform one or more of the following: (i) use the UL grant to perform transmission of any additional pending data for UL transmissions).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryoo’s method by incorporating the teachings of Freda, for the purpose of providing additional resources and minimize transmission delay.
Regarding claims 19 and 20, Ryoo teaches the method and UE of claims 1 and 8, but fails to explicitly disclose wherein the RA procedure is initiated when the amountPage 6 of 11Response to Non-Final Office Action dated February 19, 2021 Appl. No.: 16/900,802of the data is higher than the first threshold configured to the UE.
However, Freda teaches wherein the RA procedure is initiated when the amountPage 6 of 11Response to Non-Final Office Action dated February 19, 2021 Appl. No.: 16/900,802of the data is higher than the first threshold configured to the UE (col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 35, lines 14-20: A preamble selection may indicate, for example, that the amount of data to be transmitted exceeds a maximum. A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ryoo’s method by incorporating the teachings of Freda, for the purpose of executing a procedure according to specified parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462